DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al (US Pub. No. 2022/0068167 A1).
Regarding claim 1, Figs. 19A-19C and 26A-26E of Park et al broadly discloses the electronic apparatus (i.e. the display device DD) comprising: a first chassis (i.e. the bezel cover BZC and the first body BD1); a second chassis (i.e. the bezel cover BZC and the second body BD2) adjacent to the first chassis (BZC and BD1); a hinge device (i.e. the hinge module HGC) configured to connect the first chassis (BZC and BD1) and the second chassis (BZC and BD2) in a relatively rotatable manner between a first posture (i.e. the folding posture, see Figs. 17B, 19C and 26E) where the first chassis (BZC and BD1) and the second chassis (BZC and BD2) are stacked to overlap each other in their surface normal directions and a second posture (i.e. the completely opening posture, see Figs. 17A, 19A and 26A) where the first chassis (BZC and BD1) and the second chassis (BZC and BD2) are placed side by side in the direction perpendicular to the surface normal directions; a display (i.e. the display module DM) that extends over the first chassis (BZC and BD1) and the second chassis (BZC and BD2), and has a bending region (i.e. the folding region FA) that is bent together with a relative rotation between the first chassis (BZC and BD1) and the second chassis (BZC and BD2); a first plate (i.e. the first body BD1) disposed to face an inner surface of the first chassis (BZC and BD1), the first plate (BD1) having a surface, to which a rear face of the display (DM) at a region close to the first chassis (BZC and BD1) relative to the bending region (FA) is fixed; and a second plate (i.e. the second body BD2) disposed to face an inner surface of the second chassis (BZC and BD2), the second plate (BD2) having a surface, to which a rear face of the display (DM) at a region close to the second chassis (BZC and BD2) relative to the bending region (FA) is fixed, wherein in the first posture (Figs. 17B, 19C and 26E), the bending region (FA) of the display (DM) having a bag-shaped bending shape in cross section that protrudes from end faces of the first plate (BD1) and the second plate (BD2) disposed to overlap each other (see Figs. 19V and 26E), and the electronic apparatus (DD) further includes: a first inclined face (i.e. the first inclined surface SLP1) protruding from the end face of the first plate (BD1) to be inclined gradually downward from the surface of the first plate (BD1) in the protruding direction; and a second inclined face (i.e. the second inclined surface SLP2) protruding from the end face of the second plate (BD2) to be inclined gradually downward from the surface of the second plate (BD2) in the protruding direction See Figs. 19B and 26D).

Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Van Dijk et al (US Pub. No. 2013/0021762 A1) discloses the flexible display with display support.
Lee et al (US Pub. No. 2014/0111954 A1) teaches the foldable display device.
Seo et al (US Pub. No. 2015/0241925 A1) discloses the foldable device.
Kim (US Pat. No. 9,173,288 B1) teaches the foldable display apparatus.
Park et al (US Pub. No. 2015/0366089 A1) discloses the electronic device including flexible display.
Park et al (US Pub. No. 2016/0085265 A1) teaches the display device.
Turchin et al (US Pat. No. 10,082,839 B1) discloses the flexible information handling system display hinge and ramp support structure.
Park et al (US Pat. No. 10,133,303 B2) teaches the display device.
Watamura et al (US Pat. No. 10,185,355 B2) discloses the portable information device.
Baek (US Pat. No. 10,209,746 B2) teaches the foldable display device.
Watamura et al (US Pat. No. 10,228,722 B2) discloses the portable information device.
Lin (US Pat. No. 10,274,996 B2) teaches the coupling member, housing assembly and electronic device.
Mizoguchi et al (US Pub. No. 2020/0249723 A1) discloses the foldable portable information device.
Watamura et al (US Pub. No. 2020/0275563 A1) teaches the portable information device.
Watamura (US Pat. No. 10,860,056 B2) discloses the foldable portable information device.
Mizoguchi et al (US Pub. No. 2021/0124397 A1) teaches the portable information device.
Horiuchi  (US Pub. No. 2021/0360800 A1) discloses the display assembly, portable information device, manufacturing method of display assembly, and manufacturing method of portable information device.
Kinoshita et al (US Pub. No. 2021/0365066 A1) and (US Pub. No. 2021/0365072 A1) teach the portable information device.
Cheng (US Pat. No. 11,194,366 B2) discloses the semi-automation hinge of a mobile terminal having an inward-folding flexible screen and a mobile terminal having an inward-foldable flexible screen.
Jia (US Pat. No. 11,337,321 B2) teaches the foldable terminal.
Kinoshita et al (US Pat. No. 11,379,002 B2) discloses the portable information device and display assembly.
Ohyama et al (US Pub. No. 2022/0232729 A1) teaches the electronic apparatus.
Morino (US Pub. No. 2022/0338362 A1) discloses the electronic apparatus.
Tsuchihashi et al (US Pat. No. 11,487,329 B2) teaches the portable information device having a flexible display.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433. The examiner can normally be reached Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOE H CHENG/
Primary Examiner
Art Unit 2626